                                                                    Case No.: 21-SW-00104-JAM


                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Christopher Moore, being hereby duly sworn, depose and state as follows:

       1.      I make this affidavit in support of an application for a search warrant for content

and records occurring within a certain “Justfor.fans” account, controlled by JFF Publications LLC,

identified as https://justfor.fans/your_son. As will be shown below, there is probable cause to

believe an individual identified as Wyatt Maxwell utilizing the “Justfor.fans” site, and account

https://justfor.fans/your_son, produced, distributed and/or possessed child pornography, and

conspired to transport a minor in interstate commerce with the intent to engage in sexual activity,

in violation of Title 18, United States Code, Sections 2251, 2252, 2252A, and 2423.

       2.      The content and records associated with https://justfor.fans/your_son are stored at

premises owned, maintained, controlled, or operated by JFF Publications LLC, headquartered at

2742 NE 8th Ave, Wilton Manors, Florida 33334. The information to be searched is described in

the following paragraphs and in the attachments to this affidavit. This affidavit is made in support

of an application for a search warrant under Federal Rule of Criminal Procedure 41 and Title 18,

United States Code, Sections 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require JFF

Publications LLC to disclose to the government records and other information in its possession,

pertaining to the subscriber or customer operating the accounts identified as being associated with

the aforementioned username.

       3.      The affiant, Detective Christopher Moore, is a certified law enforcement officer in

the state of Kansas and has been for approximately 16 years. Affiant is currently assigned to the

FBI Child Exploitation Task Force, Kansas City, Missouri. Since November 2013, affiant has been

assigned to investigate computer crimes to include violations against children. Affiant has gained

expertise in the conduct of such investigations through seminars, classes, and everyday work




        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 1 of 15
                                                                      Case No.: 21-SW-00104-JAM


related to conducting these types of investigations. Affiant has conducted and assisted with

hundreds of investigations involving the exploitation of children. Affiant has attended the annual

Crimes Against Children Conference, BitTorrent File Sharing Investigations class, ARES File

Sharing Investigations class, Gigatribe File Sharing Investigations Class, FBI Undercover Chat

Investigations Class, and is certified through the FBI as an OCE (Online Covert Employee).

        4.      At all times throughout this affidavit I use the term “child pornography” merely as

shorthand to refer to visual depictions of actual minors engaged in sexually explicit conduct. I use

the terms “visual depiction,” “minor,” and “sexually explicit conduct” as those terms are defined

in 18 U.S.C. § 2256 (See Definition Section below).

        5.      This affidavit is based upon information I have gained from my investigation as

well as my training and experience. Since this affidavit is being submitted for the limited purpose

of securing a search warrant, I have not included every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable cause

to believe evidence, fruits, and instrumentalities of the violation of Title 18, United States Code,

Sections 2251, 2252, 2252A, and 2423 are presently stored within the “Justfor.fans” account with

the username referenced above. Specifically, I have reason to believe that this “Justfor.fans”

account, maintained by JFF Publications LLC will have stored information and communications

that are relevant to this investigation.

                                   STATUTORY AUTHORITY

        6.      This investigation concerns alleged violations of 18 U.S.C. §§ 2251, 2252, 2252A,

and 2423 relating to material involving the sexual exploitation of minors.

                a.      18 U.S.C. § 2251(a) prohibits a person from knowingly using, enticing or

coercing a minor to engage in sexually explicit conduct for the purpose of producing any visual




                                     2
        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 2 of 15
                                                                      Case No.: 21-SW-00104-JAM


depiction of such conduct;

               b.      18 U.S.C. § 2252(a) prohibits a person from knowingly transporting,

shipping, receiving, distributing, reproducing for distribution, or possessing any visual depiction

of minors engaging in sexually explicit conduct when such visual depiction was either mailed or

shipped or transported in interstate or foreign commerce by any means, including by computer, or

when such visual depiction was produced using materials that had traveled in interstate or foreign

commerce;

               c.      18 U.S.C. § 2252A(a)(1) and (2) prohibits a person from knowingly

transporting, shipping, receiving, distributing, reproducing for distribution, or possessing any child

pornography, as defined in 18 U.S.C. § 2256(8), when such child pornography was either mailed

or shipped or transported in interstate or foreign commerce by any means, including by computer,

or when such child pornography was produced using materials that had traveled in interstate or

foreign commerce;

               d.      18 U.S.C. § 2252A(a)(3) prohibits a person from knowingly reproducing

child pornography for distribution through the mail or in interstate or foreign commerce by any

means, including by computer;

               e.      18 U.S.C. § 2423 prohibits a person from knowingly transporting an

individual in interstate commerce, who has not attained the age of 18 at the time, for the purpose

of sexual activity.

                                          DEFINITIONS

       7.      The following definitions apply to this Affidavit and Attachment A to this

Affidavit:

               a.      “Child Erotica,” as used herein, means materials or items that are sexually




                                     3
        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 3 of 15
                                                                     Case No.: 21-SW-00104-JAM


arousing to persons having a sexual interest in minors but that are not, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit poses or positions.

               b.      “Child Pornography,” as used herein, includes the definition in 18 U.S.C. §

2256(8) (any visual depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction

is a digital image, computer image, or computer-generated image that is, or is indistinguishable

from, that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has been

created, adapted, or modified to appear that an identifiable minor is engaged in sexually explicit

conduct), as well as any visual depiction, the production of which involves the use of a minor

engaged in sexually explicit conduct (see 18 U.S.C. §§ 2252 and 2256(2)).

               c.      “Visual depictions” include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a visual image.

See 18 U.S.C. § 2256(5).

               d.      “Sexually explicit conduct” means actual or simulated (a) sexual

intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the

same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

lascivious exhibition of the genitals or pubic area of any persons. See 18 U.S.C. § 2256(2).

               e.      “Computer hardware,” as used herein, consists of all equipment which can

receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

magnetic, or similar computer impulses or data. Computer hardware includes any data-processing

devices (including, but not limited to, central processing units, internal and peripheral storage

devices such as fixed disks, external hard drives, floppy disk drives and diskettes, and other

memory storage devices); peripheral input/output devices (including, but not limited to, keyboards,




                                     4
        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 4 of 15
                                                                      Case No.: 21-SW-00104-JAM


printers, video display monitors, and related communications devices such as cables and

connections), as well as any devices, mechanisms, or parts that can be used to restrict access to

computer hardware (including, but not limited to, physical keys and locks).

               f.      “Computer software,” as used herein, is digital information which can be

interpreted by a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes programs to

run operating systems, applications, and utilities.

               g.      “Computer passwords and data security devices,” as used herein, consist of

information or items designed to restrict access to or hide computer software, documentation, or

data. Data security devices may consist of hardware, software, or other programming code. A

password (a string of alpha-numeric characters) usually operates a sort of digital key to “unlock”

particular data security devices. Data security hardware may include encryption devices, chips,

and circuit boards. Data security software of digital code may include programming code that

creates “test” keys or “hot” keys, which preform certain pre-set security functions when touched.

Data security software or code may also encrypt, compress, hide, or “booby-trap” protected data

to make it inaccessible or unusable, as well as reverse the progress to restore it.

               h.      “Internet Protocol address” or “IP address” refers to a unique number used

by a computer to access the Internet. The IP address provides a unique location making it possible

for data to be transferred between computers. IP addresses can be dynamic, meaning that the

Internet Service Provider (ISP) assigns a different unique number to a computer every time it

accesses the Internet. IP addresses might also be static, if an ISP assigns a user’s computer a

particular IP address which is used each time the computer accesses the Internet.

               i.      The terms “records,” “documents,” and “materials,” as used herein, include




                                     5
        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 5 of 15
                                                                    Case No.: 21-SW-00104-JAM


all information recorded in any form, visual or aural, and by any means, whether in handmade

form (including, but not limited to, writings, drawings, painting), photographic form (including,

but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,

photocopies), mechanical form (including, but not limited to, phonograph records, printing,

typing) or electrical, electronic or magnetic form (including, but not limited to, tape recordings,

cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard

disks, CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media

Cards (MMCs), memory sticks, optical disks, printer buffers, smart cards, memory calculators,

electronic dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and

printouts or readouts from any magnetic, electrical or electronic storage device).

             BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

       8.       Computers and computer technology have revolutionized the way in which

individuals interested in child pornography interact with each other. Child pornography formerly

was produced using cameras and film (either still photography or movies). The photographs

required darkroom facilities and a significant amount of skill in order to develop and reproduce

the images. There were definable costs involved with the production of pornographic images. To

distribute these on any scale required significant resources. The photographs themselves were

somewhat bulky and required secure storage to prevent their exposure to the public. The

distribution of these wares was accomplished through a combination of personal contacts, mailings

and telephone calls.

       9.       The development of computers has changed this. Computers basically serve four

functions in connection with child pornography: production, communication, distribution, and

storage.




                                        6
           Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 6 of 15
                                                                    Case No.: 21-SW-00104-JAM


         10.   Child pornographers can now transfer photographs from a camera onto a computer-

readable format with a device known as a scanner. With the advent of digital cameras, the images

can now be transferred directly onto a computer. A device known as a modem allows any computer

to connect to another computer using telephone, cable, or wireless connection. Electronic contact

can be made to literally millions of computers around the world.    The computer’s ability to

store images in digital form makes the computer itself an ideal repository for child pornography.

The size of the electronic storage media (commonly referred to as the hard drive) used in home

computers has grown tremendously within the last several years. These drives can store thousands

of images at very high resolution.

         11.   A smartphone, or smart phone, is a mobile phone with more advanced computing

capability and connectivity than basic feature phones. Early smartphones typically combined the

features of a mobile phone with those of another popular consumer device, such as a personal

digital assistant (PDA), a media player, a digital camera, or a GPS navigation unit. Modern

smartphones include all of those features plus the features of a touchscreen computer, including

web browsing, Wi-Fi capability, and apps. Frequently, smartphones also include removable

storage devices, or SD cards, where users can store data, including picture and video files.

         12.   Smart phone technology has expanded computer capability in recent years by

allowing users to access the Internet via their phone. The smart phone user can search the Internet

for specific files, check personal email accounts, log on to social networking sites, communicate

with other computer users, compose, and edit documents, and store and view movie and picture

files.




                                      7
         Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 7 of 15
                                                                      Case No.: 21-SW-00104-JAM


       13.     The Internet and its World Wide Web afford collectors of child pornography

several different venues for obtaining, viewing, and trading child pornography in a relatively

secure and anonymous fashion.

       14.     Collectors and distributors of child pornography also use online resources to

retrieve and store child pornography, including services offered by Internet Portals such as Yahoo!

and Hotmail, among others. The online services allow a user to set up an account with a remote

computing service that provides e-mail services as well as electronic storage of computer files in

any variety of formats. A user can set up an online storage account from any computer with access

to the Internet. Evidence of such online storage of child pornography is often found on the user’s

computer. Even in cases where online storage is used, however, evidence of child pornography

can be found on the user’s computer in most cases.

       15.     As is the case with most digital technology, communications by way of computer

can be saved or stored on the computer used for these purposes. Storing this information can be

intentional, i.e., by saving an e-mail as a file on the computer or saving the location of one’s

favorite websites in, for example, “bookmarked” files. Digital information can also be retained

unintentionally, i.e., traces of the path of an electronic communication may be automatically stored

in many places (e.g., temporary files or ISP client software, among others). In addition to electronic

communications, a computer user’s Internet activities generally leave traces or “footprints” in the

web cache and history files of the browser used. A forensic examiner often can recover evidence

suggesting whether a computer contains peer to peer software, when the computer was sharing

files, and some of the files which were uploaded or downloaded. Such information is often

maintained indefinitely until overwritten by other data.




                                     8
        Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 8 of 15
                                                                     Case No.: 21-SW-00104-JAM


        16.     A user can set up an online storage account from any computer with access to the

Internet. Evidence of such online storage of child pornography is often found on the user’s

computer. Even in cases where online storage is used, evidence of child pornography can be found

on the user’s computer in most cases.

               TECHNICAL INFORMATION REGARDING JUSTFOR.FANS

        17.     “Justfor.fans” is a social media website and application service which allows Users

to create a profile, upload photos and videos onto their profile, set a monthly subscription price

payable by other users who wish to view their user content and thereby generate revenue from

fans.

        18.     “Justfor.fans” is offered and available only to users who are 18 years of age or

older. In order to upload content, or be a participant in “Justfor.fans” content, one must upload a

picture of an official ID (Driver’s License, ID card, etc.…), and a “selfie” of the participant next

to their official ID.

        19.     To become a User, you must register and create a user account on “Justfor.fans”.

You must provide a valid email address, a username, and a password. It is a condition of your use

of the website that all the information you provide on the website is correct, current, and complete.

        20.     In my training and experience, distributors and traders of child pornography have

been known to maintain online profiles to conduct and facilitate their distribution and trading

activities.

        21.     As explained herein, information stored in connection with a “Justfor.fans” account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each offense-

element, or, alternatively, to exclude the innocent from further suspicions. The information stored




                                      9
         Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 9 of 15
                                                                        Case No.: 21-SW-00104-JAM


in connection with a “Justfor.fans” account can indicate who has used or controlled the account.

This “user attribution” evidence is analogous to the search for “indicia of occupancy” while

executing a search warrant at a residence.

              CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

       22.     The majority of individuals who collect child pornography are persons who have a

sexual attraction to children. They receive sexual gratification and satisfaction from sexual

fantasies fueled by depictions of children that are sexual in nature.

       23.     The majority of individuals who collect child pornography collect sexually explicit

materials, which may consist of photographs, magazines, motion pictures, video tapes, books,

slides, computer graphics or digital or other images for their own sexual gratification. The majority

of these individuals also collect child erotica, which may consist of images or text that do not rise

to the level of child pornography, but which nonetheless fuel their deviant sexual fantasies

involving children.

       24.     The majority of individuals who collect child pornography often seek out like-

minded individuals, either in person or on the Internet, to share information and trade depictions

of child pornography and child erotica as a means of gaining status, trust, acceptance and support.

This contact also helps these individuals to rationalize and validate their deviant sexual interest

and associated behavior. The different Internet-based vehicles used by such individuals to

communicate with each other include, but are not limited to, P2P, e-mail, e-mail groups, bulletin

boards, IRC, newsgroups, instant messaging, and other similar vehicles.

       25.     The majority of individuals who collect child pornography maintain books,

magazines, newspapers and other writings, in hard copy or digital medium, on the subject of sexual

activities with children as a way of understanding their own feelings toward children, justifying




                                    10
       Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 10 of 15
                                                                       Case No.: 21-SW-00104-JAM


those feelings and finding comfort for their illicit behavior and desires. Such individuals rarely

destroy these materials because of the psychological support they provide.

         26.   The majority of individuals who collect child pornography often collect, read, copy

or maintain names, addresses (including e-mail addresses), phone numbers, or lists of persons who

have advertised or otherwise made known in publications and on the Internet that they have similar

sexual interests. These contacts are maintained as a means of personal referral, exchange, or

commercial profit. These names may be maintained in the original medium from which they were

derived, in telephone books or notebooks, on computer storage devices, or merely on scraps of

paper.

         27.   The majority of individuals who collect child pornography rarely, if ever, dispose

of their sexually explicit materials and may go to great lengths to conceal and protect from

discovery, theft, and damage their collections of illicit materials.

                         BACKGROUND OF THE INVESTIGATION

         28.   In February of 2021, the Overland Park, Kansas Police Department received two

anonymous tips through Greater Kansas City Crime Stoppers. The tips alleged Wyatt Maxwell

was producing child pornography with a 16-year-old male, “N.J”, who resides in Overland Park,

Kansas. Maxwell was then uploading the child pornography to various online accounts including

an “OnlyFans” account identified as https://onlyfans.com/kiphuxleyxxx, a Twitter account

identified as https://mobile.twitter.com/realnaughtybros, and a “Justfor.fans” account identified as

https://justforfans/your_son.

         29.   Based on information included in the Crime Stoppers tips, Overland Park Police

Department Detective Bilderback obtained school records for “N.J” and confirmed he was 16 years

old. Detective Bilderback also obtained a Missouri Driver’s License photo for Wyatt Maxwell.




                                      11
         Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 11 of 15
                                                                    Case No.: 21-SW-00104-JAM


Maxwell’s date of birth is recorded on the license as April 20, 1999.

          30.   Detective Bilderback visited the “Justfor.fans” site https://justfor.fans/your_son.

Although the site charges $14.99 for access to this user’s content, it does, however, allow for 15

second previews free of charge. Detective Bilderback viewed the preview clips and found

approximately 20 to contain pornographic content depicting sexual acts between Maxwell, and

“N.J.”.

          31.   On February 2, 2021, “N.J.” was interviewed by Detective Bilderback, and TFO

Moore. “N.J.” advised he had been making pornographic videos with Maxwell for several months,

many of which were uploaded to “OnlyFans” or “Justfor.fans”. Some of the recordings were

created at Maxwell’s residence, and some were created in a park near Maxwell’s residence. “N.J.”

advised Maxwell used his iPhone to create the recordings. “N.J.” advised Maxwell believed him

to be 19 years of age.

          32.   On February 3, 2021, Maxwell was interviewed at his residence, located at 520

Pierce Ave, Kansas City, Missouri. Maxwell confirmed he had an “OnlyFans” account and a

“Justfor.fans” account to which he uploads identical videos. Maxwell advised he uses a Twitter

account to advertise the pages and identified the Twitter accounts “someones_son”, and

“naughtybros” as being accounts he has used. Maxwell advised he is the only one who can post

on these accounts and only he has the password. Maxwell charges $15.00 per month for

individuals to follow these pages and view their content. He makes varying amounts of money

from his accounts, and estimated he made $10,000.00 on his best month, and $3,000.00 on his

worst month.

          33.   Maxwell has known “N.J.” for approximately 3 years. Maxwell knows “N.J.” to

attend a high school in Johnson County, Kansas.




                                       12
          Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 12 of 15
                                                                   Case No.: 21-SW-00104-JAM


       34.      Maxwell advised he has had concerns about “N.J’s” age in the past, but advised

none of his concerns were serious. Maxwell has had conversations with “N.J” in which “N.J”

either told Maxwell he was 18, or that he didn’t wish to talk about his age, which caused Maxwell

some concern.

       35.      Maxwell advised he has filmed approximately 20 videos where he was engaged in

some type of sex act with “N.J.”. The latest video was filmed in Maxwell’s kitchen on either

January 23 or January 24, 2021. The videos he filmed with “N.J.” were uploaded to his

“OnlyFans”, and “Justfor.fans” accounts. Maxwell looked for a photo he would have uploaded to

“OnlyFans”, or “Justfor.fans” to verify “N.J.’s” age but was unable to find one.

       36.      Maxwell gave verbal and written consent to search his cell phone. TFO Moore

observed     web    pages    on    Maxwell’s      cell   phone   logged    into    the   accounts

https://onlyfans.com/kiphuxleyxxx, and https://justforfans/your_son. His cell phone was later

downloaded using a Cellebrite Universal Forensic Extraction Device. This is software commonly

used by Law Enforcement to extract information from cell phones. TFO Moore reviewed the

download and located chats indicating Maxwell knew “N.J.’s” actual age. Excerpts of the

conversations are as follows:

                -Conversation between Maxwell and “N.J.” on January 4, 2021

                       Maxwell: You can move in with me

                       “N.J.”: after I’m 18 yes

                       Maxwell: Lol

                -Conversation between Maxwell and (901)634-4546 on January 29, 2021

                       Maxwell: I have “N.J.” coming over today

                       (901)634-4546: Who’s that




                                    13
       Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 13 of 15
                                                                     Case No.: 21-SW-00104-JAM


                       Maxwell: The 16

                    DESCRIPTION OF THE ITEMS TO BE SEARCHED

       37.     The location to be searched is the “Justfor.fans” account identified as

https://justfor.fans/your_son. The account is held by JFF Publications LLC, located at 2742 NE

8th Ave, Wilton Manors, Florida 33334 which is the location the warrant will be served.

       38.     On February 4, 2021, TFO Moore sent a request to JFF Publications LLC LLC,

2742 NE 8th Ave, Wilton Manors, Florida 33334, that they preserve items described in Attachment

B, for a period of 90 Days.

       39.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), by using the warrant to require JFF

Publications LLC to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                         CONCLUSION

       40.     For the reasons stated above, your affiant respectfully submits that there is probable

cause to believe that a “Justfor.fans” account identified as https://justfor.fans/your_son contains

evidence of a crime, contraband, and/or fruits of a crime in violation of 18 U.S.C. §§ 2251, 2252,

2252A, and 2423. Additionally, there is probable cause to believe evidence of the commission of

criminal offenses, namely, violations of 18 U.S.C. §§ 2251, 2252, 2252A, and 2423 is located

within the “Justfor.fans” account, and this evidence, listed in Attachment B to this affidavit, which

is incorporated herein by reference, is contraband, the fruits of crime, or things otherwise




                                    14
       Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 14 of 15
                                                                   Case No.: 21-SW-00104-JAM


criminally possessed, or property which is or has been used as the means of committing the

foregoing offenses.

       41.     Your affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the search and seizure of the items listed in Attachment B.


                                                     _______________________________
                                                     Christopher Moore
                                                     Task Force Officer
                                                     Federal Bureau of Investigation
                                                                    4th day of March 2021.
Sworn and subscribed to before me via reliable electronic means on _____
                                                 Telephonically


_______________________________
HONORABLE JILL A. MORRIS
United States Magistrate Judge
Western District of Missouri




                                    15
       Case 4:21-sw-00104-JAM Document 1-1 Filed 03/04/21 Page 15 of 15
